Bloodworth, J.,
concurring specially. A person accused of a violation of a criminal law is entitled, when the same is called for by proper and timely special demurrer, to an accusation perfect as to every essential- element of the crime charged. The demurrer in this case specifically alleged that “ said accusation fails to state that defendant concealed himself from the conductor or train authorities, as required by the Penal Code.”. An essential element of the crime sought, to be charged in this accusation is that the accused “ conceals himself from the conductor or train authorities;” and this not having been alleged, the indictment was subject to the special demurrer, and should have been quashed. “ In view of the ease with which accusations' may be amended at any time before the jury is sworn (Goldsmith v. State, 2 Ga. App. 283, 58 S. E. 486), there is no reason why the State’s counsel should not be compelled to make his allegations definite and specific.” Barker v. State, 6 Ga. App. 443 (65 S. E. 57).